UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section14(a) Of the Securities Exchange Act of 1934 þ Filed by the registrant o Filed by a party other than the registrant Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) þ Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Under §240.14a-12 EN POINTE TECHNOLOGIES, INC. (Name of Registrant as Specified In Charter) Not Applicable (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): þ No fee required o Fee computed on table below per Exchange Act Rules14a-6(i)(4) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No. 3) Filing Party: 4) Date Filed: EN POINTE TECHNOLOGIES, INC. 18701 S. FIGUEROA STREET GARDENA, CALIFORNIA90248 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS TO BE HELD MARCH 11, 2008 TO THE STOCKHOLDERS OF EN POINTE TECHNOLOGIES, INC.: The 2008 Annual Meeting of Stockholders (the “Annual Meeting”) of En Pointe Technologies, Inc. (the “Company”), will be held at 8:00 a.m. on Friday, March11, 2008, in the Main Conference Room at the Company’s Headquarters, 18701 S. Figueroa Street, Gardena, California 90248, for the following purposes as more fully described in the accompanying Proxy Statement, which is incorporated herein by reference: (1) To elect seven (7)directors to the Board of Directorsuntil the next Annual Meeting of Stockholders or until their successors are elected and duly qualified; and (2) To transact such other business as may properly come before the meeting or any adjournment or postponement thereof. The Board of Directors intends to present for election as directors the nominees named in the accompanying Proxy Statement, whose names are incorporated herein by reference. Stockholders of record at the close of business on January17, 2008 will be entitled to notice of and to vote at the Annual Meeting or any adjournment or postponement thereof. All stockholders are cordially invited to attend the Annual Meeting in person. STOCKHOLDERS WHO ARE UNABLE TO ATTEND THE ANNUAL MEETING IN PERSON ARE REQUESTED TO COMPLETE AND DATE THE ENCLOSED FORM OF PROXY AND RETURN IT PROMPTLY IN THE ENVELOPE PROVIDED. NO POSTAGE IS REQUIRED IF MAILED IN THE UNITED STATES. STOCKHOLDERS WHO ATTEND THE ANNUAL MEETING IN PERSON MAY REVOKE THEIR PROXY AND VOTE THEIR SHARES IN PERSON. Stockholders attending the meeting whose shares are held in the name of a broker or other nominee who desire to vote their shares at the meeting should bring with them a proxy or letter from that firm confirming their ownership of shares. By Order of the Board of Directors Robert A. Mercer SECRETARY February11, 2008 EN POINTE TECHNOLOGIES, INC. 18701 S. FIGUEROA STREET GARDENA, CALIFORNIA90248 PROXY STATEMENT ANNUAL MEETING OF STOCKHOLDERS TO BE HELD MARCH 11, 2008 This Proxy Statement is furnished to the holders of common stock, par value $0.001 per share (the “common stock”), of En Pointe Technologies, Inc. (the “Company”) in connection with the solicitation by the Board of Directors of the Company of the enclosed proxy for use at the Annual Meeting of Stockholders to be held on Tuesday, March11, 2008 (the “Annual Meeting”), or at any adjournment thereof. The purposes of the Annual Meeting and the matters to be acted upon are set forth in the accompanying Notice of Annual Meeting of Stockholders. As of the date of this Proxy Statement, the Board of Directors is not aware of any other matters which will come before the Annual Meeting. However, if any other matters properly come before the Annual Meeting, the persons named as proxies will vote on them in accordance with their best judgment. Solicitation of Proxies Proxies for use at the Annual Meeting are being solicited by the Board of Directors of the Company. Proxies will be mailed to stockholders on or about February11, 2008 and will be solicited chiefly by mail. The Company will make arrangements with brokerage houses and other custodians, nominees and fiduciaries to send proxies and proxy material to the beneficial owners of common stock and will reimburse them for their reasonable expenses in so doing. Should it appear desirable to do so in order to ensure adequate representation of shares at the Annual Meeting, officers, agents and employees of the Company may communicate with stockholders, banks, brokerage houses and others by telephone, facsimile, electronic mail or in person to request that proxies be furnished. All expenses incurred in connection with this solicitation will be borne by the Company. The Company has no present plans to hire special employees or paid solicitors to assist in obtaining proxies, but reserves the option of doing so if it should appear that a quorum at the Annual Meeting otherwise might not be obtained. The persons named as proxies were designated by the Board of Directors and are directors of the Company. Revocability and Voting of Proxy A proxy for use at the Annual Meeting and a return envelope for the proxy are enclosed. Any stockholder who gives a proxy may revoke it at any time before it is voted by delivering to the Secretary of the Company a written notice of revocation or a duly executed proxy bearing a later date, or by voting in person at the Annual Meeting. All proxies properly executed and returned will be voted in accordance with the instructions specified thereon. If no instructions are given, proxies will be voted FOR approval of Proposal No.1 as set forth in the accompanying Notice of Annual Meeting of Stockholders. Record Date andVoting Rights Only stockholders of record at the close of business on January17, 2008 are entitled to notice of and to vote at the Annual Meeting or at any adjournment thereof. On January17, 2008, there were 7,159,193 shares of common stock outstanding; each such share is entitled to one vote on each of the matters to be presented at the Annual Meeting. The holders of a majority of the outstanding shares of common stock present in person or by proxy and entitled to vote, will constitute a quorum at the Annual Meeting. For purposes of the quorum and the discussion below regarding the vote necessary to take stockholder action, stockholders of record who are present at the meeting in person or by proxy and who vote for or against, abstain or withhold their vote from a matter, including broker non-votes, are considered stockholders who are present and entitled to vote and count toward the quorum. As used herein, “broker non-vote” means the votes that are not cast on the matter in question by a broker with respect to shares because (i)the broker has not received voting instructions from the beneficial owner on such matter and (ii)such broker lacks discretionary voting authority to vote the shares on such matter. Brokers holding shares of record for beneficial owners generally are entitled to exercise their discretion to vote on the matters included in this proxy statement unless they receive other instructions from their customers. The effect of proxies marked “withheld” or “abstain” as to a particular proposal and broker non-votes is discussed under such proposal to the extent applicable. Page 1 of 28 PROPOSAL NO. 1 ELECTION OF DIRECTORS Currently, there are seven (7)members of the Board of Directors. Unless otherwise instructed, the proxy holders named in the enclosed proxy will vote the proxies received by them for the seven (7)nominees named below. All of the nominees presently are directors of the Company. Directors are elected at each annual stockholders’ meeting to hold office until the next annual meeting or until their successors are elected and have qualified. Each nominee has indicated that he or she is willing and able to serve as director if elected. If any nominee becomes unavailable for any reason before the election, the enclosed proxy will be voted for the election of such substitute nominee or nominees, if any, as shall be designated by the Board of Directors. The Board of Directors has no reason to believe that any of the nominees will be unavailable to serve. The names and certain information concerning the seven (7)nominees for election as directors are set forth below. THE BOARD OF DIRECTORS RECOMMENDS THAT YOU VOTE “FOR” THE ELECTION OF EACH OF THE NOMINEES NAMED BELOW. Vote Required The seven (7)nominees receiving the highest number of affirmative votes of the shares present in person or represented by proxy and entitled to vote for them, a quorum being present, shall be elected as directors. Only votes cast “FOR” a nominee will be counted, except that the accompanying proxy will be voted for all nominees in the absence of instructions to the contrary. Broker non-votes and proxies marked “withheld” as to one or more nominees will result in the respective nominees receiving fewer votes. However, the number of votes otherwise received by the nominee will not be reduced by such action. Directors The nominees, their ages, the year in which each first became a director of the Company and their principal occupations or employment during at least the past five years are as follows : Director Name Age Since Position Mansoor S. Shah (1) (2) (3) 59 2003 Chairman of the Board Attiazaz (“Bob”) Din 55 1993 Director, President and Chief Executive Officer Naureen Din 53 1993 Director and Assistant Secretary Zubair Ahmed (1) 55 1994 Director Mark Briggs 51 1998 Director Edward O. Hunter (2) (3) 60 2003 Director Timothy J. Lilligren (1)(2) (3) 54 2003 Director (1) Member of Nominating Committee. (2) Member of Audit Committee. (3) Member of Compensation Committee. MANSOOR S. SHAH has been a director of the Company since December2003. Since March2006, Dr. Shah has served as the Chairman of the Board. Dr.Shah is a full-time practicing physician. Since 1978, Dr.Shah has been President of the Lakewood Primary Care Medical Group where he is responsible for managing and coordinating the medical care of approximately 10,000 patients annually in four Southern California regional hospitals. In addition, in 1996, Dr.Shah was appointed Chairman and Chief Executive Officer of Lakewood Health Plan, Inc., an individual physicians’ association (“IPA”) with a membership of 650 physicians, where he is responsible for the overall management and profitability of the IPA. Page 2 of 28 ATTIAZAZ (“BOB”) DIN is a founder of the Company and has served in various capacities with the Company since its inception in January1993. Mr.Din has served as a director since April1994, as the Chairman of the Board from January1996 to March2006 and as Chief Executive Officer of the Company since January1996, and as President since March2002. Mr.Din also previously served as the Company’s President from April1994 to September1997 and from January1999 to May2000. Prior to founding the Company, from November1985 to January1993, Mr. Din served as Chairman of the Board of Directors, President and Chief Executive Officer of InfoSystems Computer Center, a Southern California-based reseller of computer products. Mr.Din currently serves on the Boards of Directors of En Pointe Technologies Sales, Inc., En Pointe Technologies Canada, Inc., The Xyphen Corporation, En Pointe Gov, Inc. (formerly En Pointe Ventures, Inc.), all wholly-owned subsidiaries of the Company, and Premier BPO, Inc. (formerly En Pointe Global Services, Inc.), a consolidated affiliate of the Company. Pursuant to the terms of Mr.Din’s employment agreement, upon the request of Mr.Din the Company is obligated to include him as a management nominee for election to the Board of Directors during the term of such agreement and for a period of five (5)years thereafter (See “Employment Agreements”). NAUREEN DIN is a founder of the Company and currently serves as a director of the Company. Mrs.Din has served as a director since January1993. Mrs.Din has served as the Company’s Assistant Secretary since January2004. Mrs.Din previously served as Secretary from the Company’s inception in January1993 to March2001, as President from the Company’s inception to April1994, as Chief Executive Officer from the Company’s inception until January1996 and as Chief Financial Officer from the Company’s inception until October1995. Mrs.Din also serves as a director on the Board of Development in Literacy, a non-profit organization. ZUBAIR AHMED has been a director of the Company since April1994. Mr.Ahmed previously served as an Executive Vice President of the Company from April1994 to December1995 and as Director of Business Development of the Company from April1994 to May1996. From January1989 to April1993, Mr.Ahmed served as the General Manager of Inter Equipment Establishment, a seller of heavy equipment. From May1996 to the present, Mr.Ahmed has been an independent investor. MARK R. BRIGGS has been a director of the Company since March1998. Since October2003, Mr. Briggs has served as the Chairman and Chief Executive Officer of Premier BPO, Inc. (formerly En Pointe Global Services, Inc.), a consolidated affiliate of the Company. From January1997 to July 2003, Mr.Briggs was the President and Chief Executive Officer of ClientLogic Corporation (formerly Softbank Services Group), a leading outsourcer to the digital marketplace. From January1993 through the end of 1996, Mr.Briggs served as the President and Chief Executive Officer of Intelligent Electronics, Reseller Division. EDWARD O. HUNTER has been a director of the Company since August2003. Since December2006, Mr. Hunterhasserved as a director of Ovex Technologies (Private) Limitedwhich is a70% owned subsidiary of the Company and the surviving companyto the merger with Ovex Pakistan (Private) Limited, that was effective on October 1, 2006. Since March2002, Mr.Hunter has been an attorney of counsel to Robinson & Robinson, LLP, a business transactional and litigation law firm. From July2000 to March2002, Mr.Hunter maintained a private law practice and was Vice President and General Counsel for an international telecommunications joint venture during its start-up development phase. Prior to that, for an approximate nine year period, Mr. Hunter practiced law with LeBoeuf, Lamb, Greene & MacRae, LLP, a large multinational law firm, with emphasis on clients in heavy manufacturing, importation and national distribution.Mr. Hunteralso serves as a director for a publicly-held corporation, International Stem Cell Corporation,an early-stage stem cell therapeutics company based in LosAngeles. TIMOTHY J. LILLIGREN has been a director of the Company since December2003. Since December 2006, Mr.Lilligren has also served as a director of En Pointe Technologies India Pvt. Ltd., a wholly-owned subsidiary of the Company. Mr.Lilligren is a practicing CPA, with offices in Manhattan Beach,
